Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 By requiring the cariprazine solid oral dosage to contain pregelatinized starch in reissue claim 1, the amount of De-BOC is less than 0.1% (and equally less than 0.5%) even at 3 months in storage, as demonstrated in the Formulation Stability test of Capsules I, II, and III (Table 5 & Table 6, column 18 of the ’845 Patent).  See also Applicant’s Response of 02/01/2022, pp 7-12.  As such, the pregelatinized starch is a narrowed aspect that relates to the surrender generating limitation “between about 0.1% and about 0.5%” De-BOC in the cariprazine solid oral dosage composition.  
Although reissue claim 1 is broadened with respect to the amount (i.e., “less than 0.5%”) of the De-BOC impurity in the cariprazine solid oral dosage form, the surrendered subject matter is materially narrowed & related to the pregelatinized starch aspect.  Therefore, recapture is avoided and the rejection under 35 U.S.C. 251 is withdrawn.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/Dwayne C. Jones/				/Padmashri Ponnaluri/
Patent Reexamination Specialist 		Patent Reexamination Specialist
CRU, Art Unit 3991				CRU, Art Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
CRU 3991